Opinion issued January 5, 2012

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-01042-CR
NO. 01-11-01043-CR
———————————
IN re DAVID S. WEST, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION
          Relator,
David S. West, has filed a petition for writ of mandamus.[1]  We deny the petition.
PER CURIAM
Panel
consists of Justices Jennings, Sharp, and Brown.
Do
not publish.  Tex. R. App. P. 47.2(b).




[1]
          Realtor represents that the
underlying case is State v. West, No.
10CR2876, in the 405th District Court of Galveston County, Texas.